Case 1:17-cr-00106-CCB Document 491 Filed 02/21/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,
v.
Criminal No.: l : l 7-CR-OO l O6-CCB-5
KENTON GONDO, et al.,
JEl\/[ELL LAMAR RAYAl\/[

Defendant.

DEFENDANT JEMELL LAMAR RAYAM’S MOTION TO CONTINUE

And now comes Defendant Jemell Lamar Rayam (“l\/[r. Rayam”), by and through
undersigned counsel, and respectfully requests this Court to continue the Sentencing Hearing
currently scheduled for l\/[arch 8, 2019, and in support thereof avers as follows:

l. On February 23, 2017, a grand jury for the District of l\/[aryland returned an
lndictment alleging several violations of the Racketeering Act, 18 U.S.C. §§ l96l-l968.

2. On October lO, 2017, l\/[r. Rayam pleaded guilty to one count of racketeering
conspiracy, in violation of 18 U.S.C. § l962(d).

3. l\/[r. Rayam is currently detained at the Kent County Detention Center, in

Chestertown, l\/[aryland.

4. A sentencing hearing is currently scheduled for l\/[arch 8, 2019.

5. As of the date of the filing of this l\/[otion, a pre-sentence report has not been
issued.

6. Undersigned counsel will require time to review the pre~sentence report yet to be

issued. Under the Rules, undersigned counsel and l\/[r. Rayam have 14 days to review and

respond to the pre-sentence report. There is insufficient time to comply with the Rule.

Case 1:17-cr-00106-CCB Document 491 Filed 02/21/19 Page 2 of 3

7. Also, undersigned counsel will need time to meet with l\/lr. Rayam and note any
objections to the report, and prepare and file a sentencing memorandum
8. l\/Ir. Rayam’s Sentencing l\/Iemorandum is due tomorrow, February 22, 2019. The
Sentencing Memorandum cannot be prepared until after the pre-sentence report has been
reviewed since it is not possible to determine what, if any, issues are raised by the pre-sentence
report.
9. Neither party will be prejudiced by a short delay in sentencing
WHEREF()RE, based upon the foregoing, Defendant Jemell L. Rayam respectfully
requests this Court to continue the Sentencing Hearing currently scheduled for l\/larch 8, 2019.
/S/ Del/mis E. Boyle
Dennis E. Boyle, Esquire
Whiteford Taylor & Preston LLP

1800 M Street, NW, Suite 450 N
Washington, D.C., 20036

 

Cotmselfor Defendanf

Case 1:17-cr-00106-CCB Document 491 Filed 02/21/19 Page 3 of 3

CERTIFICATE ()F SERVICE
l hereby certify that on this 21 day of February 2019, l electronically filed the foregoing
with the Court using the Cl\/I/ECF system, which sent notification of such filing to the following

persons at the following email address:

Leo J. Wise, Assistant U.S. Attorney
Office of the United States Attorney
36 S. Charles Street, Suite 400
Baltimore, l\/ID 21201-3119
lea wise@usdoj. gov

/s/Dennis E. Boyle
Dennis E. Boyle

 

